Case 1:19-cr-00311-KD-N Document 19 Filed 01/13/20 Pagei1of1 PagelD#: 41

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

Southern District of Alabama

United States of America

Vv. )
Meoshi Shonta Nelson ) Case No, 19-00311-KD
aka Meoshi Williams )
) SSA
) 9777467
14259-003
2003-0103-0352-J
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) — Meoshi Shonta Nelson, aka Meoshi Williams
who is accused of an offense or violation based on the following document filed with the court:
Indictment C1 Superseding Indictment 1 Information  Superseding Information Complaint

MM Probation Violation Petition [1 Supervised Release Violation Petition (TViolation Notice [1 Order of the Court

This offense ts briefly described as follows:

Wire Fraud,
Conspiracy to commit wire fraud

 

Date: 01/02/2020 Sandra Rey
: 8 signdnire

Issuing officer

City and state: Mobile, AL Charles R. Diard, Jr., Clerk

Printed name and title

 

Return )

 

 

at (citv anette) ” RICE =, "hk L ARAM O

Date: 4 3 Aw CoZO

   

pesting officer's signature

CPEs MW. Lanse, Seen. Ager S
Printed name ani title Sse -oO IG

 

 
